Citation Nr: 1132403	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary to the service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for dental trauma.  

4.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service exposure to herbicides and to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to August 1966.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2007 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the Nashville RO.  A transcript of the hearing has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  In an April 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus; peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus; and dental trauma. 

2.  The Veteran served on active duty in the Republic of Vietnam.  His in-service exposure to herbicides is, therefore, conceded.  
3.  The Veteran has been diagnosed with coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus; peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus; and dental trauma. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The Veteran's coronary artery disease is presumed to have been incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eye Disability, Peripheral Neuropathy Of The Upper Extremities, And Dental Trauma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

In an April 2011 statement, after the Veteran's appeal had been certified to the Board but prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appellate review his claims for service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus; peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus; and dental trauma.  

The Veteran has withdrawn his appeals of these issues.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claims for service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus; peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus; and dental trauma are dismissed.  

II.  A Cardiovascular Disorder

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

      A. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the letters sent to the Veteran during the current appeal-or VA's development of his claim for service connection for a cardiovascular disorder-in light of the fact that the Board is granting this issue in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought in this portion of the appeal.

	B.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the record indicates that the Veteran served within the borders of Vietnam from October 1965 to May 1966.  He is therefore presumed to have been exposed to herbicides in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

In addition, the record indicates that the Veteran has been diagnosed with coronary artery disease.  See, e.g., an April 2007 VA treatment record (noting that the diagnosis was based on myocardial imaging).  

The Board observes that, while the Veteran was diagnosed with cardiovascular disease during an April 2007 VA examination, an addendum to this report was issued in September 2007 which stated that this diagnosis was an error resulting from the examination template, and that coronary artery disease did not exist.  The examiner did not provide any explanation as to why the Veteran did not have cardiovascular disease or why the contemporaneous VA treatment records which diagnosed him with coronary artery disease were in error.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]; see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  The Board notes, however, that the April 2007 examination was scheduled to evaluate the Veteran's diabetes mellitus, and was not an attempt to establish the nature and etiology of any cardiovascular disabilities.  Of further significance is the fact that a December 2007 VA medical record includes a VA doctor's diagnosis of coronary artery disease.  

Additionally, in August 2009, a VA examiner stated that the Veteran did not have coronary artery disease based on a June 2005 private treatment record which diagnosed an infraction of the right coronary artery without ischemia and noted that further VA testing which revealed no ischemia.  Upon review, however, the Board notes that the August 2009 VA examination report is internally inconsistent.  Specifically, while the examiner indicated in his opinion that the Veteran did not have coronary artery disease, the examination report lists coronary artery disease as a problem that began in 2008 and that is associated with the Veteran's diagnosed cardiomyopathy and atrial fibrillation.  Moreover, the August 2009 VA examiner did not address the December 2007 VA physician's diagnosis of coronary artery disease.  

Accordingly, and based on this evidentiary posture, the Board affords greater weight of probative value to the VA treatment records which indicate that the Veteran has coronary artery disease, as diagnosed by myocardial imaging and by a VA physician-than on the August 2009 VA examination report which is internally inconsistent or the April 2007 VA diabetes mellitus examination which does not contain sufficient rationale for its negative opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998), (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence).  Thus, based on the Veteran's conceded exposure to herbicides during his active duty in the Republic of Vietnam as well as his current diagnosis of coronary artery disease, the Board finds that service connection for this disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

The claims for service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus; peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus; and dental trauma are dismissed.

Service connection for coronary artery disease is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


